FULTON, Senior Judge,
concurring:
Dissenting in United States v. Dillard, 4 M.J. 577, 582-83 (A.C.M.R.1977), I reflected upon the Court of Military Appeals’ use of dictum and counseled adherence to it in that case. Id. at 582 n. 6. Because the result in which I join today may seem at variance, a brief explanation is due. In Dillard, we were dealing with an issue (equal protection requirements) that had been placed squarely before the Court of Military Appeals and argued in the case in which the dictum appeared, although the case eventually was decided on other grounds. Here we are not. No question as to the use of records of nonjudicial punishment was discernibly before that Court in United States v. Booker, 5 M.J. 238 (C.M.A. 1977), and there is no indication that the matter was briefed or argued. If, as my brother DeFord has suggested in another case, the Court of Military Appeals wishes its comments concerning non judicial punishment to portend “which way the law may develop in the future,” a more pertinent and definitive discussion will be required to convince me. See United States v. Washington, 54 M.J. 615 (A.C.M.R.1978) (DeFord, J., concurring in result); see also United States v. Provance, 4 M.J. 819, 820-21 (A.C.M.R.1978) (Clausen, C. J., concurring in result).